        Case 1:20-cv-03485-AJB Document 9 Filed 10/23/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

                                         )
RALPH E. WHITE,                          )
                                         )
                  Plaintiff,             )
                                         )
v.                                       )
                                         ) Civil Action No.
PROCESS EQUIPMENT AND                    ) 1:20-cv-03485-CAP-AJB
CONTROLS, LLC,                           )
                                         )
                  Defendant.             )
                                         )
                                         )
                                         )

      DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS
          AND CORPORATE DISCLOSURE STATEMENT

      COMES NOW, PROCESS EQUIPMENT AND CONTROLS, LLC,

Defendant in the above-styled cause of action and hereinafter referred to as

"Defendant," and file this its Certificate of Interested Persons and Corporate

Disclosure Statement, showing this Honorable Court the following:

(1)   The undersigned counsel of record for a party to this action certifies that

the following is a full and complete list of all parties in this action, including

any parent corporation and any publicly held corporation that owns 10% or

more of the stock of a party:
          Case 1:20-cv-03485-AJB Document 9 Filed 10/23/20 Page 2 of 4




      • Ralph White; and

      • Process Equipment and Controls, LLC.

(2)     The undersigned further certifies that the following is a full and

complete list of all other persons, associations, firms, partnerships, or

corporations having either a financial interest in or other interest which could

be substantially affected by the outcome of this particular case:

        None.

(3)     The undersigned further certifies that the following is a full and

complete list of all persons serving as attorneys for the parties in this

proceeding:

        Carey E. Olson for Defendants

        Louise Smith for Plaintiff

This 23rd day of October, 2020.



                                        MCLAUGHLIN LAW FIRM

                                        /s/ Carey E. Olson
                                        ____________________________________
11575 Great Oaks Way, Suite 100         Carey E. Olson
Alpharetta, Georgia 30022               Georgia Bar No. 843080
(470) 415-5500                          Attorneys for Defendant
(470) 415-5510 (fax)
Carey.Olson@mgmesq.com
         Case 1:20-cv-03485-AJB Document 9 Filed 10/23/20 Page 3 of 4




                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

                                          )
RALPH E. WHITE,                           )
                                          )
                   Plaintiff,             )
                                          )
v.                                        )
                                            Civil Action No.
                                          )
PROCESS EQUIPMENT AND                       1:20-cv-03485-CAP-AJB
                                          )
CONTROLS, LLC,                            )
                                          )
                   Defendant.             )
                                          )
                                          )
                                          )

                         CERTIFICATE OF SERVICE

This is to certify that I have this day served counsel for Plaintiff in the foregoing

matter with a copy of the foregoing DEFENDANT’S CERTIFICATE OF

INTERESTED PERSONS AND CORPORATE DISCLOSURE STATEMENT

and with the Clerk of Court using the CM/ECF system that automatically sends

email notification of such filing to the attorneys of record, listed below, who are

registered participants in the Court’s electronic notice and filing system and each

of whom may access said filing via the Court’s CM/ECF System:
        Case 1:20-cv-03485-AJB Document 9 Filed 10/23/20 Page 4 of 4




                         Louise N. Smith
                         Smith Law, LLC
                         3611 Braselton Highway
                         Suite 202
                         Dacula, Georgia 30019
                         (678) 690-5299



     I further certify that the foregoing document has been prepared with Times

New Roman 14-Point Font, as approved in LR 5.1C.


     This 23rd day of October, 2020.

                                       MCLAUGHLIN LAW FIRM

                                       /s/ Carey E. Olson
                                       ____________________________________
11575 Great Oaks Way, Suite 100        Carey E. Olson
Alpharetta, Georgia 30022              Georgia Bar No. 843080
(470) 415-5500                         Attorneys for Defendant
(470) 415-5510 (fax)
Carey.Olson@mgmesq.com
